Title: To George Washington from Elizabeth Bradford, 10 December 1794
From: Bradford, Elizabeth
To: Washington, George


        
          Sir
          Washington [Pa.] Decr 10th 1794
        
        Being persuaded, that your extended Rank will prevent you from attending to the distresses even of an individual, I would willingly flatter myself that my request may obtain a favourable reception, and answer, which may relieve a heart in almost a state of ruin—Sir I am the affectionate Wife of Mr Bradford, he is absent from me and from several tender little ones, the pledges of our cemented affections—Common fame says he is Obnoxious to the Government, that he has been unfortunately involved in a conduct which cool reflection disapproves of—it is probable, that he was precipitated into it by the Violence of some with the deliberate Machinations of others—His not acceding immediately to the Term offered by the Commissioners on the part of Government was not with a view of persisting, but knowing that the flame of the Multitude was such were he immediately to accede both his person and property would be in Danger and thereby render any influence that he might have with the people in reconciling them to a Submission inafectual & trusting rather at a proper period to explain to Government the motives actuating his Conduct, than to an inflamed Multitude thereby staining his Character with signs of guilt which Originated not with him neither cherished by him—No Sir his heart I am sure was pure; those who know him, and knows the unhappy circumstances Attending him will say of him as I say and I hope some have told you so—Sure I am Sir, that the inquisitive of the inteligent part of the Army Who has been in the Country must have learnt from all unprejudiced person that Mr Bradford Signed the Amnesty on the day appointed by the

Commissioners, Nor did any one more earnestly exert their influence to render the obstinate to Submit than he—I am Confident Sir, if it will contribute to secure to me the blessing of a restored husband, and to the Country a public Spirited Citizen A real friend to the United States and to its Government—permit me Sir, to say confidently that the Testimony of Gentleman who through the whole of the late confusions were steady friends to the Laws and good Order (so fatally lost sight of) that Mr Bradford is such a man as I represent him. It might be inquired if he is so good a man and of so Amiable a Character why he has absented himself from a fair investigation? Dear Sir, Suffer me to answer this important question; as well as I can, I will do it honestly From the accounts received from the Army Several Characters were represented as peculiarly Obnoxious to them, that he amongst others would not nor probably could not be secure from destruction by their hands these fears strenghened by the extravegant Declarations of some of the Officers on their approach together with his having real business of importance to transact abroad the horid and unheard of cruelty which has been manifested in an attempt to destroy his life by a banditti of Desparadoes who regarldless of truth even charging the Commander in Chief with directing to murder him—It was by no means with a view of flying from Justice, for he expected that he had answered every demand of Government by his Submission—These circumstances Sir, will be at least an excuse if not a justification—Finally Sir, my wish & request is that the president would be pleased to furnish me with a passport or protection for him to go to Philadelphia in order to Submit himself to the Laws of his Country, if there is any thing more to be demanded of him, and if finally they should declare him a Violater of them; yet in the Clemency of Government he may still hope that the penitant will find mercy. Sir I am Your female friend and very Humble Servant
        
          Elizabeth Bradford
        
      